Case 1:18-cv-05188-KAM-RER Document 8 Filed 04/18/19 Page 1 of 2 PageID #: 25



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
SEAN DUFFY individually and on behalf of all others
similarly situated,                                            1:18-cv-05188-KAM-RER
                              Plaintiff,
                                                                 PLAINTIFF’S NOTICE OF
               -against-
                                                                 VOLUNTARY DISMISSAL
CORE NUTRITION, LLC                                              WITH PREJUDICE

                              Defendant.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff voluntarily dismisses the above-captioned action against Defendant Core

Nutrition, LLC with prejudice.

Dated: Great Neck, New York                         SHEEHAN & ASSOCIATES, P.C.
       April 18, 2019
                                                    By: /s/ Spencer Sheehan
                                                           Spencer Sheehan
                                                           SS-8533
                                                    505 Northern Blvd. Ste. 311
                                                    Great Neck, NY 11021
                                                    (516) 303-0552
                                                    spencer@spencersheehan.com

                                                    Attorneys for Plaintiff
Case 1:18-cv-05188-KAM-RER Document 8 Filed 04/18/19 Page 2 of 2 PageID #: 26




1:18-cv-05188-KAM-RER
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SEAN DUFFY individually and on behalf of all others similarly situated


                                    Plaintiff


          - against -


CORE NUTRITION, LLC

                                                Defendant




                              Notice of Voluntary Dismissal with Prejudice


                                   Sheehan & Associates, P.C.
                                  505 Northern Blvd., Ste. 311
                                      Great Neck, NY 11021
                                      Tel: (516) 303-0552
                                          Fax: (516) 234-7800
                                      spencer@spencersheehan.com



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: April 18, 2019
                                                             /s/ Spencer Sheehan
                                                            Spencer Sheehan




2
Error! Unknown document property name.
Error! Unknown document property name.
